Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Stark, J.), rendered February 23, 1981, convicting him of manslaughter in the first degree, on his plea of guilty, and imposing sentence. Judgment affirmed. Defendant’s assertion that his guilty plea was induced by assurances from his trial counsel that he would receive the minimum sentence involves “matters entirely dehors the record and therefore may not be addressed on direct appeal” (see People v Johnson, 73 AD2d 652). We have considered defendant’s other arguments and find them to be without merit. Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.